UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-556



In Re:   RONALD FLOYD JACKSON,

                                                       Petitioner.




          On Petition for Writ of Mandamus.   (CR-90-254)


Submitted:   September 10, 1998      Decided:   September 22, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Floyd Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Floyd Jackson brought this mandamus petition seeking an

order directing the district court to act upon his “Motion for Re-

lief from Judgment for Lack of Subject Matter Jurisdiction.” The

record reveals that the district court mooted this motion by minute

entry dated March 24, 1998. Because the district court has acted on

Jackson’s motion, albeit by minute entry, there is no cause for

this court to grant Jackson’s petition for rehearing.

     To the extent that Jackson might challenge the propriety of

the order’s disposition, mandamus relief cannot be used as a sub-

stitute for a direct appeal of the district court’s order mooting

Jackson’s motion. See In re United Steelworkers, 595 F.2d 958, 960

(4th Cir. 1979). Further, Jackson has other avenues for seeking the

requested relief, so mandamus relief is not warranted. See In re

First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

Accordingly, although we grant Jackson’s motion to proceed in forma

pauperis, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2